Order entered May 23, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00280-CR

                              MICHAEL BLOOM, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

               On Appeal from the County Criminal Court of Appeals No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. MC-R-0019-D

                                          ORDER
       The Court DENIES appellant’s May 21, 2013 motion to reinstate his brief. Pursuant to

Texas Government Code section 30.00027(b)(1), the appeal will be submitted on the briefs filed

in the Dallas County Criminal Court of Appeals No. 1.




                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE